MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                         FILED
regarded as precedent or cited before any                                Nov 20 2020, 8:32 am

court except for the purpose of establishing                                  CLERK
the defense of res judicata, collateral                                   Indiana Supreme Court
                                                                             Court of Appeals
                                                                               and Tax Court
estoppel, or the law of the case.


ATTORNEYS FOR APPELLANT                                 ATTORNEYS FOR APPELLEE
Joshua Vincent                                          Curtis T. Hill, Jr.
Valerie K. Boots                                        Attorney General of Indiana
Marion County Public Defender Agency
Indianapolis, Indiana                                   Myriam Serrano
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana


                                          IN THE
    COURT OF APPEALS OF INDIANA

Devon Seats,                                            November 20, 2020
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        20A-CR-856
        v.                                              Appeal from the Marion Superior
                                                        Court
State of Indiana,                                       The Honorable Barbara Crawford,
Appellee-Plaintiff.                                     Judge
                                                        Trial Court Cause No.
                                                        49G01-1808-MR-28762



Darden, Senior Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-CR-856 | November 20, 2020                  Page 1 of 13
                                          Statement of the Case
[1]   Devon Seats appeals the sentence he received for his convictions of murder, a
                1                                                      2
      felony and three counts of Level 4 felony burglary. We affirm.


                                                    Issue
[2]   Seats presents one issue for our review: whether his sentence is inappropriate.


                                   Facts and Procedural History
[3]   The facts before us are derived from the factual basis established at the guilty

      plea hearing and the testimony of Sergeant Mark Prater at Seats’ sentencing

      hearing.


[4]   On November 20, 2017, Seats, Nehemiah Merriweather, Tarius Blade and

      Ka’Ron Bickham-Hurst embarked upon a series of home burglaries in

      Indianapolis, Indiana, commencing with the home of Eric Cummings. The

      four young men gained entry by breaking a window in the rear of the home.

      They then ransacked the home and took a laptop and several pairs of Air

      Jordan shoes.




      1
          Ind. Code § 35-42-1-1 (2017).
      2
          Ind. Code § 35-43-2-1 (2014).


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-856 | November 20, 2020   Page 2 of 13
                                                                                                   3
[5]   The four young men next arrived at the home of Dr. Kevin Rodgers. Blade

      knocked on the door, and, believing that no one was inside, all four men went

      to the back of the home. They used a paving stone from the yard to break a rear

      window to gain entry into the home, and Seats entered the home. After gaining

      entry and hearing a voice inside, Merriweather, Bickham-Hurst, and Blade fled

      from the home. However, Seats remained inside the home and confronted Dr.

      Rodgers, the homeowner. After shooting Dr. Rodgers multiple times, Seats

      took several Cathedral High School championship rings and fled from the

      home.


[6]   Officers with the Indianapolis Metropolitan Police Department (IMPD)

      responded to a call of a person shot, and first responders found Dr. Rodgers in

      the kitchen of his home with two gunshot wounds, one to the abdomen and

      another to the head. Medics pronounced Dr. Rodgers dead at the scene. Crime

      scene specialists located three shell casings inside the home, and later testing

      revealed that the cartridge casings were all fired by the same firearm.


[7]   Apparently not satisfied, Seats, Merriweather, Bickham-Hurst, and Blade

      decided to burglarize a third home that day. The young men forced entry

      through a rear bedroom window into a home belonging to Logan Araujo. They




      3
       Although in the transcript Dr. Rodgers’ surname is spelled “Rogers,” family, friends, and colleagues of the
      victim use the spelling of “Rodgers” in the numerous victim impact letters submitted in this case. Thus, we
      presume “Rodgers” is the correct spelling of the victim’s surname and use it here.

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-856 | November 20, 2020                 Page 3 of 13
       took numerous items from the home, including a distinctive gold colored Glock

       semi-automatic handgun, a shotgun, several watches, and a diamond ring.


[8]    Later that afternoon, police stopped a vehicle that had come from Seats’ home,

       and in the trunk of the vehicle they found a 9 millimeter semi-automatic

       handgun that a firearms examiner later determined was the gun that had fired

       the shell casings found in Dr. Rodgers’ home. In another vehicle, police

       recovered several Cathedral High School athletic championship rings that were

       stolen from Dr. Rodgers’ home, and subsequent analysis revealed that a DNA

       sample collected from Seats matched DNA found on the rings. Additionally,

       police found Eric Cummings’ stolen laptop in a vehicle occupied by Blade,

       Seats, and Merriweather. During the investigation, police also seized the cell

       phones of all four men. Forensic analysis of their cell phones yielded photos

       and videos taken on November 20th. In the videos, Merriweather, Blade,

       Bickham-Hurst, and Seats are holding the gun used to kill Dr. Rodgers and the

       firearm stolen from Logan Araujo’s residence.


[9]    Sergeant Mark Prater with the IMPD was the lead detective assigned to this

       case, and he testified at Seats’ sentencing hearing. Sergeant Prater testified that,

       during his interview of Tarius Blade, Blade stated that when he asked Seats why

       he had shot Dr. Rodgers, Seats responded, “Because he saw my face.” Tr. Vol.

       II, p. 49.


[10]   The State initially charged Seats with Count I murder, a felony; Count II

       murder, a felony; Count III burglary, a Level 1 felony; Count IV burglary, a


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-856 | November 20, 2020   Page 4 of 13
       Level 4 felony; Count V burglary, a Level 4 felony; and Count VI burglary, a

       Level 4 felony. A jury trial was set to begin on these charges on January 13,

       2020; however, on the morning of trial, the parties submitted a plea agreement

       to the trial court. Pursuant to the terms of the plea agreement, Seats agreed to

       plead guilty to Count I murder and to Counts IV, V, and VI, three counts of

       Level 4 felony burglary, in exchange for the State’s dismissal of the remaining

       counts. The plea agreement also provided that the sentences on all counts were

       to run concurrently and that the total aggregate sentence would be capped at

       fifty years. Seats acknowledged to the trial court that he was pleading guilty for

       the reason that he was guilty; that he was satisfied with the representation

       provided by his attorney; and that he wanted to enter into the agreement and

       was doing so voluntarily. The trial court accepted the plea agreement after

       finding that a factual basis existed for the pleas; took the matter under further

       advisement; and set the matter for a sentencing hearing date.


[11]   Seats’ sentencing hearing was scheduled for February 13th. On the day of

       sentencing, Seats’ counsel informed the court that Seats did not want to proceed

       with the plea agreement. The trial court requested the parties to submit briefs

       on the issue of whether the court could “hold [Seats] to his plea agreement.” Id.

       at 29. After receiving the parties’ briefs/submissions, the court held a hearing

       on February 27th, at which it noted its authority to move forward with the plea

       agreement and denied Seats’ request to withdraw his pleas. In announcing its

       decision, the court commented upon Seats’ allegation in his brief/submission

       and argument to the court that he had difficulty understanding the proceedings,


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-856 | November 20, 2020   Page 5 of 13
       as noted: “Mr. Seats is not new to the criminal justice system. He is currently

       serving a sentence for another offense. So, he has been through this process

       before. He is not new to it. So, he does understand what the plea agreement is

       and what it means.” Id. at 36-37. In addition, the court stated, “The State also

       submitted to the Court a jail recording in which Mr. Seats expresses buyer’s

       remorse, not for any other reason other than he just no longer wanted it and he

       thought he could beat it.” Id. at 37.


[12]   On March 12th, the trial court held Seats’ sentencing hearing. Sergeant Prater

       testified on behalf of the State. Dr. Rodgers’ sister, oldest son, and wife gave

       victim impact statements to the court about how his murder had affected the

       family. Seats’ mother testified on his behalf. The court sentenced Seats to fifty

       years for his murder conviction and to eight years on each of the three burglary

       convictions, with all the sentences to be served concurrently, for an aggregate

       sentence of fifty years pursuant to the plea agreement. The court ordered that

       the sentence in the instant case be served consecutively to Seats’ sentence under

       a different cause number. Seats now appeals his sentence.


                                    Discussion and Decision
[13]   The sole issue Seats presents in this appeal is whether his sentence is

       inappropriate in light of the nature of the offenses and his character.

       Particularly, he suggests that his sentence should be revised to forty-five years.


[14]   Although a trial court may have acted within its lawful discretion in imposing a

       sentence, article 7, sections 4 and 6 of the Indiana Constitution authorize

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-856 | November 20, 2020   Page 6 of 13
       independent appellate review and revision of sentences through Indiana

       Appellate Rule 7(B), which provides that we may revise a sentence authorized

       by statute if, after due consideration of the trial court’s decision, we determine

       that the sentence is inappropriate in light of the nature of the offense and the

       character of the offender. Thompson v. State, 5 N.E.3d 383, 391 (Ind. Ct. App.

       2014). However, “we must and should exercise deference to a trial court’s

       sentencing decision, both because Rule 7(B) requires us to give ‘due

       consideration’ to that decision and because we understand and recognize the

       unique perspective a trial court brings to its sentencing decisions.” Stewart v.

       State, 866 N.E.2d 858, 866 (Ind. Ct. App. 2007). Such deference to the trial

       court’s judgment should prevail unless overcome by compelling evidence

       portraying in a positive light the nature of the offense (such as accompanied by

       restraint, regard, and lack of brutality) and the defendant’s character (such as

       substantial virtuous traits or persistent examples of good character). Stephenson

       v. State, 29 N.E.3d 111, 122 (Ind. 2015). Thus, the question under Appellate

       Rule 7(B) is not whether another sentence is more appropriate; rather, the

       question is whether the sentence imposed is inappropriate. King v. State, 894
N.E.2d 265, 268 (Ind. Ct. App. 2008). The defendant bears the burden of

       persuading the appellate court that his or her sentence is inappropriate.

       Childress v. State, 848 N.E.2d 1073, 1080 (Ind. 2006).


[15]   A plea agreement that does not provide for an open plea but nevertheless

       affords the trial court some discretion in sentencing is subject to review under

       Rule 7(B). Rivera v. State, 851 N.E.2d 299, 301-02 (Ind. 2006). Such is the case

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-856 | November 20, 2020   Page 7 of 13
       herein, where the plea agreement capped Seats’ aggregate sentence at fifty years

       but left other aspects of his sentence to the trial court’s discretion.


[16]   To assess whether a sentence is inappropriate, we look first to the statutory

       range established for the class of the offenses. Here, Seats was convicted of

       murder, for which the advisory sentence is fifty-five years, with a minimum

       sentence of forty-five years and a maximum sentence of sixty-five years. Ind.

       Code § 35-50-2-3 (2015). In addition, Seats was convicted of three Level 4

       felonies, for which the advisory sentence is six years, with a minimum sentence

       of two years and a maximum sentence of twelve years. Ind. Code § 35-50-2-5.5

       (2014). The court sentenced Seats to fifty years for his murder conviction with

       concurrent sentences of eight years for each of the three Level 4 felonies, for an

       aggregate sentence of fifty years. Remarkably, Seats’ sentence for his murder

       conviction is less than the advisory sentence for such an offense. Indeed, his

       aggregate sentence is less than the advisory sentence for murder. Additionally,

       although his sentences of eight years on his Level 4 felony convictions are just

       slightly above the advisory sentence, they are significantly below the twelve-

       year maximum for such felonies.


[17]   Next, we look to the nature of the offenses. “The nature of the offense is found

       in the details and circumstances surrounding the offense and the defendant’s

       participation therein.” Morris v. State, 114 N.E.3d 531, 539 (Ind. Ct. App.

       2018), trans. denied (2019). Seats and three of his acquaintances burglarized

       three homes. At the second home, the young men encountered the

       homeowner, and Seats’ three acquaintances fled. Seats, however, remained

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-856 | November 20, 2020   Page 8 of 13
       and confronted the homeowner, shooting him twice and killing him. After

       taking Dr. Rodgers’ life, Seats joined his three accomplices in burglarizing yet

       another home. Seats has failed to present any evidence that points to the nature

       of these offenses that shows he exercised restraint or regard for human life or

       the homes or possessions of others.


[18]   Finally, we turn to the character of the offender. The character of the offender

       is found in what we learn of the defendant’s life and conduct. Id. The

       significance of a criminal history in assessing a defendant’s character and an

       appropriate sentence varies based on the gravity, nature, and proximity of prior

       offenses in relation to the current offense, as well as the number of prior

       offenses. Sandleben v. State, 29 N.E.3d 126, 137 (Ind. Ct. App. 2015), trans.

       denied. Yet, even a minor criminal history is a poor reflection of a defendant’s

       character. Moss v. State, 13 N.E.3d 440, 448 (Ind. Ct. App. 2014), trans. denied.


[19]   Seats’ criminal history is comprised of a December 2016 true finding of

       dangerous possession of a firearm, a Class A misdemeanor if committed by an

       adult. Seats committed the offense when he was just fifteen years old, and his

       juvenile records with regard to that offense reflect unsuccessful probation,

       unsuccessful suspended commitment to the Department of Correction, failure

       to complete substance abuse evaluation and treatment, and a failed probation

       sanction. In August 2017, at the age of sixteen, Seats added true findings of

       seven counts of unauthorized entry of a motor vehicle, all Class B

       misdemeanors if committed by an adult, and eight counts of theft, all Class A



       Court of Appeals of Indiana | Memorandum Decision 20A-CR-856 | November 20, 2020   Page 9 of 13
       misdemeanors if committed by an adult. He was placed under the supervision

       of the juvenile court for nine months with specific conditions for compliance.


[20]   Just two months later in October 2017, while still under the supervision of the

       juvenile court, Seats committed the offense of attempted armed robbery, a Level

       3 felony. The charge was originally filed in juvenile court but was later re-filed

       in adult court. While in custody, Seats’ inmate records reflect two incidents of

       jail rule violations, an incident of assault, and an incident of disruption of jail

       operations. Just one month later, while still under the supervision of the

       juvenile court, Seats committed the instant offenses.


[21]   Seats’ actions upon committing this murder further inform us of his violent

       character. Rather than flee with his accomplices, he remained inside Dr.

       Rodgers’ home and shot the doctor twice. Then, while Dr. Rodgers lay dying

       on his kitchen floor, Seats burglarized the doctor’s home before fleeing and

       joining the others in burglarizing a third home. Upon completing this crime

       spree, Seats memorialized the occasion by making videos of himself holding the

       murder weapon and celebrating.


[22]   In addition, the trial court found Seats failed to show or express any remorse for

       his conduct. At sentencing, Seats stated to the court, “You know it felt like

       everything was against me first of all. I would just to like [sic] I ain’t had a fair

       shake because just everything was against me. I feel like I got railroaded

       basically.” Tr. Vol. II, p. 68. In response, the court stated, “Mr. Seats, I am a

       little bit disturbed by some of your thought process when you were doing your


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-856 | November 20, 2020   Page 10 of 13
       allocution. I’m concerned about how you have processed this whole thing.

       What I saw on that video was not somebody that considered themselves a

       victim. But that’s what I heard from you today. So, I do not find that there is

       any remorse that you’ve shown for what’s happened.” Id. at 75.


[23]   To summarize, the use/misuse of a firearm is a prevalent theme in Seats’

       criminal history; his offenses are violent and serious and quickly escalated in

       severity; and, even while the juvenile court was expending effort toward his

       rehabilitation, he was committing new crimes. Moreover, his callous character

       and cavalier attitude toward the taking of a human life is evidenced by the cell

       phone photos and videos. We find no compelling evidence of substantial

       virtuous traits or persistent examples of good character to support a reduction of

       Seats’ sentence.


[24]   Seats asserts that, at the time of these crimes, he was a juvenile whose character

       and judgment were not fully developed such that he is less culpable than an

       adult offender. Therefore, he argues, his sentence is inappropriate and should

       be reduced.


[25]   We are mindful that, as our Supreme Court has explained, “[s]entencing

       considerations for youthful offenders—particularly for juveniles—are not

       coextensive with those for adults.” Brown v. State, 10 N.E.3d 1, 6 (Ind. 2014).

       There, the Court determined that a sentence of 150 years for a sixteen-year-old

       “‘forswears altogether the rehabilitative ideal.’” Id. at 8 (quoting Miller v.

       Alabama, 567 U.S. 460, 132 S. Ct. 2455, 2465, 183 L. Ed. 2d 407 (2012)). The


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-856 | November 20, 2020   Page 11 of 13
       Court found the sentence to be a “‘denial of hope; it means that good behavior

       and character improvement are immaterial; it means that whatever the future

       might hold in store for the mind and spirit of the [juvenile] convict, he will

       remain in prison for the rest of his days.’” Brown, 10 N.E.3d at 8 (quoting

       Graham v. Florida, 560 U.S. 48, 70, 130 S. Ct. 2011, 176 L. Ed. 2d 825 (2010)).

       Accordingly, the Court reduced Brown’s 150-year sentence to eighty years. See

       Brown, 10 N.E.3d at 8.


[26]   In contrast, the fifty-year sentence here does not equate to such a denial of

       hope. Rather, Seats will, in all likelihood, outlive his sentence such that

       behavior modification and character improvement while incarcerated will be

       useful. Indeed, in sentencing Seats, the court specifically recommended that he

       be afforded the opportunity to participate in any behavioral modification

       programs available in the Department of Correction. See Tr. Vol. II, p. 76.

       Moreover, the trial court considered Seats’ age in determining his sentence and

       found his age to be the sole mitigating circumstance. The trial court also noted

       the possible presence of developmental delays but determined they did not

       overcome Seats’ ability to be able to tell right from wrong. See id. at 75.

       Additionally, Seats’ sentence can hardly be said to be an extreme punishment,

       even for a juvenile, when his aggregate sentence for murder and three Level 4

       felonies is less than the advisory sentence for the sole offense of murder.




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-856 | November 20, 2020   Page 12 of 13
                                                Conclusion
[27]   Seats has not met his burden of presenting compelling evidence portraying in a

       positive light the nature of his offenses or his character in order to overcome the

       trial court’s sentencing decision.


[28]   Affirmed.


       Crone, J., and Weissmann, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-856 | November 20, 2020   Page 13 of 13